Citation Nr: 0032869	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 RO 
decision which denied service connection for bilateral 
hearing loss.  The veteran was scheduled for a Central Office 
hearing in November 2000 but he failed to report.  


REMAND

The file shows there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  38 
C.F.R. §§ 3.103, 3.159 (2000).  Governing law provides that 
the VA Secretary shall assist a claimant in developing all 
facts pertinent to his claim, and shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, 114 Stat. 
2096 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, including 
organic diseases of the nervous system (including 
sensorineural hearing loss), if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims service connection for bilateral hearing 
loss which he asserts was incurred during active duty.  
Specifically, the veteran states that he currently has 
hearing loss due to constant noise exposure without ear 
protection from his military duty assignment, an antitank gun 
crewman.  In his February 1999 claim for service connection, 
the veteran indicated that he underwent a hearing examination 
in 1998 which showed hearing loss.  The claims file does not 
contain the examination identified by the veteran or any 
other medical records which may be pertinent to his claim for 
service connection for bilateral hearing loss.  In the 
opinion of the Board, an attempt should be made to secure 
available VA and non-VA medical records related to the 
veteran's claim, including the hearing examination report 
identified by the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

The Board also notes that the RO denied the veteran's claim 
for service connection for bilateral hearing loss as not well 
grounded.  However, the recent amendment to 38 U.S.C.A. 
§ 5107, noted above, essentially eliminates the legal 
requirement to submit a well-grounded claim prior to 
adjudication on the merits.  Thus, it is necessary to remand 
this case to the RO for consideration of the now correct 
legal standard to avoid prejudice to the veteran.  


In view of the foregoing, the case is REMANDED for the 
following action:


1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for bilateral hearing loss 
since separation from service.  The RO 
should directly contact all identified 
medical providers, and obtain copies of 
all relevant medical records that are not 
already on file.  38 C.F.R. § 3.159.  
Particular attention should be directed 
to obtaining the report of the late 1998 
hearing evaluation referred to by the 
veteran in his statement dated February 
1, 1999.  

2.  The veteran should be afforded a VA 
audiology examination to evaluate his 
current hearing status.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All pertinent findings 
should be recorded, and the examiner 
should be asked to offer an opinion as to 
the relationship, if any, of any hearing 
loss found and the veteran's reported 
noise exposure during service.  

3.  Thereafter RO should review the 
veteran's claim based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  If the benefits being 
sought by the veteran are not resolved to 
his satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

